                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:18-CV-00502-FDW-DSC


 JOSE SANCHEZ-LOPEZ,                               )
                                                   )
                    Plaintiff,                     )
                                                   )
 v.                                                )
                                                   )
 NATIONAL DELIVERY SYSTEMS,                        )
 INC., et. al.,                                    )
                                                   )
                 Defendants.                       )



       Before the Court is Defendant National Delivery Systems, Inc.’s “Consent Motion to

Transfer Venue to the United States District Court for the Eastern District of North Carolina,

Western Division [pursuant to 28 U.S.C. § 1404]” (document #8). The Court GRANTS the Motion

upon the grounds stated therein and hereby transfers this action to the United States District Court

for the Eastern District of North Carolina.


       The Clerk is directed to send copies of this Order to counsel of record and to the Honorable

Frank D. Whitney.


       SO ORDERED.                   Signed: October 11, 2018
